Title: To George Washington from Thomas Smith, 22 August 1796
From: Smith, Thomas
To: Washington, George


        
          Sir,
          South 12th Street [Philadelphia] 22d August 1796.
        
        William Alexander of Carlisle Esquire, by a Note which he left for me when he left the City last Week, informs me that application has been made on his behalf, for the Office of Surveyor, in the room of Mr Dewit, & requests that I would inform you what Character he has supported in civil life since the conclusion of the War. I comply with his request with pleasure, because, from a particular acquaintance with him during this period, I can say that his moral & political deportment, has been, not only unexceptionable, but such as to secure the esteem of every upright man—of every friend to good order & government, to whom he is known.
        
        As a Justice of the Peace, & as Lt Colonel Commandant of the Carlisle Regiment of Militia, he has given general satisfaction.
        That he was an active & useful Officer on the late expedition against the Western insurgents, you have probably been informed by the Commander in Chief on that expedition.
        He was in the occasional practice of Surveying while I resided in Carlisle. I have the honour to be, with profound respect, Sir, Your most obedient humble servant
        
          Thomas Smith
        
      